COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00286-CV


Francis Wing-Sing Chan                    §    From the 48th District Court

                                          §
v.                                             of Tarrant County (048-243228-10)
                                          §
J. Shelby Sharpe and the Law
                                               August 26, 2015
Offices of J. Shelby Sharpe, a            §
Professional Corporation, and Karen
Chang and Henry Chang                     §    Per Curiam

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Francis Wing-Sing Chan shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM